OFFICE   OF THE ATTORNEY      GENERAL     OF TEXAS
                         AUSTIN




Bonorable X. Y. Cunnlngh~
County Auditor
Oorsl oana, Texas
Deer Sir:




                                             0, addreeesd to Oerald
C. bi¶M, Attorney O                           been referred to the
writer for oonslde
                                            80 followe:
                                            gular meeting of
                                           Court, Mr. kal-
                                      ege of a oonceselon
                                  oourthouse.
                                above prlrllege   doe8 not
                               oee he receive   any rerun-
                                  His only aouroa of ln-



                      Hayes, CoinUlsaloner      of Treclnot   1,
                   of I&. Xelter &yea.

           Woes this relaticnahlg  offer any berrler  to
      the appointment or make the Comm.lssloneret CoUF$,
      or any of Its menbere guilty of nspotlam?"
Hon.   6.   ‘p. Cunningham, Fare      2


          Your attentlou   la directed            to Article     402,   km1
Code ot Texas, es followa:
              “30 oirioer     or tide Stete or any officer
       of any district,       county, At;-,      praolnct,     school
       distrlot,     or other aunlolpal       aubdlvlelon      of thla
       etate,    or any ofrlcer     or renber of any state,
       dlstrlot,     ccunty , city,    aohool dletrlct,        or other
       munloipal board, or 5udqe of any court, oreated
       by or under authority        of any aenerel        or special
       law of this Stote,pr         any lcember cf the LagIs-
       loture,     ohall appoint,     or vote for,      or confirms
       the e~polnt.Eent     to any offioe,       poeltion,     clerkski~,
       efiploynont , or duty,      at  any   person    related    uith-
       in the aeoond degree .b$ affinity            or within the
       third degree by consanguinity            to the person SO
       appointing     or so votlne,     or to any other member
       ot any suoh boa::d, the Ledslature,              or oourt cf
       whloh euah person 80 ap::ointlnq           or vctinc: Pep be
       a member, when the selery,          iec8,    or ooqenaatlon
       a? euch appointee       is to bc paid for, dlreatly            or
       lnfiirectly,     out of or from public        funds or fees
       ot office     of nny kind oz chareoter         whatsoever.”
           The purpose of the nepotlen statute         Is to prohibit
a pub110 ottlolal    f7oa: apFolnting,   voting: for, or ccnflrn-
In! the appointment to any office,       position,    clerkship,    em-
ployment, or duty, of any person related         to him, or to any
other nember of the court, bglslature,          board, etc.,     of
rhloh the oftlolel     may be a member, within the prohibited
degree, when the compenaetion of such appointee           IS to be
paid, either dlreotly     or indireotly,    out of pub110 funds.
In the lnstont    oaae, It is epxrent     from the feats stated
that Yr. Falter Heyea has not been appointed          to any office,
poeltion, clerkship,     nor enrloyed to periorm any duty, end
therefore,  your question la answered In the negative.
              Tru8tin.c   this   mawera your inquiry,          we are